                                                            F I S H E R | T A U B E N F E L D LLP

                                                                                  225 Broadway, Suite 1700
                                                                                New York, New York 10007
                                                                                        Main 212.571.0700
                                                                                         Fax 212.505.2001
                                                                                 www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com
                                                                               August 19, 2019
VIA ELECTRONIC CASE FILING
Honorable Lois Bloom
United States Magistrate Judge
United States District Court
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                   Re: Molina, et al. v. John A. Tapper. et. al.
                                   Case No.: 19-cv-1425 (ENV)(LB)
Dear Judge Bloom:

               This firm represents Defendants in the above-referenced matter. We write in
accordance with the Court’s June 10, 2019 order to advise regarding the status of the parties’
settlement discussions.

               The parties have not settled this matter but have discussed scheduling a joint
mediation with the parties in a parallel case Guzman v. J.J. Tapper & Co., Inc. et. al., EDNY
Case No.: 19-cv-670 (DLI)(SJB), a case involving virtually the same Defendants (whom I also
represent) and claims. Guzman has also been referred to mediation by Judge Bulsara, and the
parties in Guzman attended a mediation session earlier this month. The parties in Guzman
anticipate scheduling a second mediation date in late September and all parties in both Guzman
and this case, as well as the mediator in Guzman, believe that it would be beneficial to hold a
joint mediation in both cases. The parties therefore expect to do so by the end of September.

               The parties in both cases have also discussed moving to consolidate the two cases
but have not yet decided whether to do so. Should the mediation be unsuccessful the parties will
promptly advise the Court whether they intend to move to consolidate and will provide the Court
with a briefing schedule for the motion, should it be opposed.

                    We greatly appreciate the Court’s attention to this matter.

                                                                      Respectfully Submitted,

                                                                      --------------/s/------------
                                                                      Michael Taubenfeld
Cc:       Plaintiffs’ Counsel (by ECF)
          Plaintiffs’ Counsel in Guzman v. J.J. Tapper & Co., Inc.et. al. (by email)
